              Case 3:18-cv-05841-BHS Document 19 Filed 12/21/18 Page 1 of 3




 1                                                                  The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10    DISCOVERORG DATA, LLC,
11                              Plaintiff,                   No. 3:18-cv-05841-BHS
12           v.                                              NOTICE OF SETTLEMENT
13    MANAGEMENT SCIENCE ASSOCIATES,
      INC.,
14
                                Defendant.
15

16           Counsel for the parties hereby notify the Court that, on December 21, 2018, they

17    reached a settlement resolving all claims. The attorneys will finalize their settlement agreement

18    and presentation of a stipulation of dismissal over the next 30 days.

19           DATED this 21st day of December, 2018.

20                                                  Davis Wright Tremaine LLP
                                                    Attorneys for Defendant
21

22                                                     By s/ Jaime Drozd Allen
                                                       Jaime Drozd Allen, WSBA #35742
23                                                     Benjamin J. Robbins, WSBA #53376
24                                                     DAVIS WRIGHT TREMAINE LLP
                                                       920 Fifth Avenue, Suite 3300
25                                                     Seattle, WA 98104-1610
                                                       Tel: (206) 622-3150
26                                                     Fax: (206) 757-7700
                                                       E-mail: jaimeallen@dwt.com
27                                                               benrobbins@dwt.com
     NOTICE OF SETTLEMENT                                                       Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (3:18-cv-05841-BHS) - 1                                                       920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05841-BHS Document 19 Filed 12/21/18 Page 2 of 3




 1
                                         Newman Du Wors LLP
 2                                       Attorneys for Plaintiff
 3
                                         s/ John Du Wors       _________________
 4                                       s/ Nathaniel Durrance_________________
                                         John Du Wors, WSBA No. 33987
 5                                       Nathaniel Durrance, WSBA No. 41627
                                         2101 Fourth Avenue, Suite 1500
 6                                       Seattle, WA 98121
                                         Telephone: (206) 274-2800
 7                                       Facsimile: (206) 274-2800
                                         Email: john@newmanlaw.com
 8                                               nate@newmanlaw.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     NOTICE OF SETTLEMENT                                            Davis Wright Tremaine LLP
                                                                              L AW O FFICE S
     (3:18-cv-05841-BHS) - 2                                            920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104
                                                                   206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05841-BHS Document 19 Filed 12/21/18 Page 3 of 3



                                     CERTIFICATE OF SERVICE
 1
             I hereby certify that on this day I cause the foregoing to be electronically filed with the
 2
      Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 3
      counsel of record.
 4
             DATED this 21st day of December, 2018.
 5

 6                                                 s/ Jaime Drozd Allen
                                                   Jaime Drozd Allen, WSBA #35742
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     NOTICE OF SETTLEMENT                                                       Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (3:18-cv-05841-BHS) - 3                                                       920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
